

115 HR 2568 IH: Appalachian Ethane Storage Hub Study Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2568IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. McKinley (for himself, Mr. Jenkins of West Virginia, Mr. Mooney of West Virginia, Mr. Murphy of Pennsylvania, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy and the Secretary of Commerce to conduct a study of the
			 feasibility of establishing an ethane storage and distribution hub in the
			 United States.
	
 1.Short titleThis Act may be cited as the Appalachian Ethane Storage Hub Study Act. 2.Ethane storage study (a)In generalThe Secretary of Energy and the Secretary of Commerce, in consultation with other relevant Federal departments and agencies and stakeholders, shall conduct a study of the feasibility of establishing an ethane storage and distribution hub in the Marcellus, Utica, and Rogersville shale plays in the United States.
 (b)ContentsThe study conducted under subsection (a) shall include— (1)an examination of, with respect to the proposed ethane storage and distribution hub—
 (A)potential locations; (B)economic feasibility;
 (C)economic benefits; (D)geological storage capacity capabilities;
 (E)above-ground storage capabilities; (F)infrastructure needs; and
 (G)other markets and trading hubs, particularly hubs relating to ethane; and (2)the identification of potential additional benefits of the proposed hub to energy security.
 (c)Publication of resultsNot later than 2 years after the date of enactment of this Act, the Secretary of Energy and the Secretary of Commerce shall—
 (1)submit to the Committee on Energy and Commerce of the House of Representatives and the Committees on Energy and Natural Resources and Commerce, Science, and Transportation of the Senate a report describing the results of the study under subsection (a); and
 (2)publish those results on the internet websites of the Departments of Energy and Commerce, respectively.
				